JUDGMENT

Restani, Chief Judge:
In accordance with, the mandate of the Court of Appeals for the Federal Circuit issued on August 2, 2004 and as requested by the parties, judgment following appeal shall now enter for plaintiff as follows:
IT IS HEREBY ORDERED that
1. The United States Bureau of Customs and Border Protection shall reliquidate the entries of DaimlerChrysler Model Year 1993 and 1994 trucks at issue here to afford duty-free treatment under HTSUS subheading 9802.00.80 to the United States product sheet metal components of the trucks sent to Mexico for assembly into the trucks as entered.
2. Interest and costs are awarded as provided by law.